Case 6:19-cv-02156-WWB-LRH Document 13 Filed 12/05/19 Page 1 of 2 PageID 55




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION
 SHAEDA BURGESS,

                        Plaintiff,
                                                           Case No. 6:19-cv-02156-WWB-LRH
 v.

 UNIVERASAL CITY DEVELOPMENT
 PARTNERS, LTD.,

                   Defendant.
 ____________________________________

                       NOTICE OF PENDENCY OF OTHER ACTIONS
        In accordance with Local Rule 1.04(d), I certify that the instant action:
 XXX         IS         related to pending or closed civil or criminal case(s) previously filed in this
                        Court, or any other Federal or State court, or administrative agency as
                        indicated below:

                        Shaeda Burgess v. Universal City Development Partners, Ltd.
                        No. 6:19-cv-01041-WWB-LRH

 ____        IS NOT     related to any pending or closed civil or criminal case filed with this Court,
                        or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.



Dated: December 5, 2019

 s/ Scott D. Owens
Scott D. Owens, Esq.
SCOTT D. OWENS, P.A.
3800 S. Ocean Dr., Ste. 235
Hollywood, FL 33019
Tel: 954-589-0588
Fax: 954-337-0666
scott@scottdowens.com
Case 6:19-cv-02156-WWB-LRH Document 13 Filed 12/05/19 Page 2 of 2 PageID 56



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that December 5, 2019, I electronically filed the accompanying
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being
served this date via U.S. mail and/or some other authorized manner for those counsel or parties, if
any, who are not authorized to receive electronically Notices of Electronic Filing.



                                      By: s/ Scott D. Owens
                                         Scott D. Owens, Esq.
